CaseCase
     1:13-cr-00155-DLH
         3:18-cr-05577-BHS
                       *SEALED*
                           Document
                                Document
                                    2-1 Filed
                                         1 Filed
                                              11/29/18
                                                  09/18/13
                                                        PagePage
                                                             1 of 41 of 3
CaseCase
     1:13-cr-00155-DLH
         3:18-cr-05577-BHS
                       *SEALED*
                           Document
                                Document
                                    2-1 Filed
                                         1 Filed
                                              11/29/18
                                                  09/18/13
                                                        PagePage
                                                             2 of 42 of 3
CaseCase
     1:13-cr-00155-DLH
         3:18-cr-05577-BHS
                       *SEALED*
                           Document
                                Document
                                    2-1 Filed
                                         1 Filed
                                              11/29/18
                                                  09/18/13
                                                        PagePage
                                                             3 of 43 of 3
Case Case
     1:13-cr-00155-DLH
          3:18-cr-05577-BHS
                       *SEALED*
                            Document
                                Document
                                     2-1 Filed
                                         1-1 11/29/18
                                               Filed 09/18/13
                                                          Page Page
                                                               4 of 41 of 1
